DETAILED ACTION
This is the first Office Action regarding application number 17/057,460, filed on 11/20/2020, which is a 371 of PCT/US2019/034066, filed on 05/24/2016, and which claims priority to provisional application number 62/676,343, filed on 05/25/2018.
This action is in response to the Applicant’s Response dated 02/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Species A1, B2, and C3 (claims 1-3, 5, 7-10, 16-19, 24, 25, 27, 29, 31, 33, 37, 39, and 81) in the reply filed on 02/28/2022 is acknowledged. Claims 35 and 38 are withdrawn as they read on non-elected Species C1 and C2 (where X is present).

Status of Claims
Claims 1-3, 5, 7-10, 16-19, 24, 25, 27, 29, 31, 33, 35, 37-39, and 81 are currently pending.
Claims 4, 6, 11-15, 20-23, 26, 28, 30, 32, 34, 36, and 40-80 are cancelled.
Claim 81 is new.
Claims 1-3, 5, 7, 25, and 37 are amended.
Claims 35 and 38 are withdrawn.
Claims 1-3, 5, 7-10, 16-19, 24, 25, 27, 29, 31, 33, 37, 39, and 81 are examined below.
No claim is allowed.

Drawings
The drawings are objected to because the shading and text color in many of the solar cell illustrations causes the text of each layer appear blurry and is challenging to read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 


Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest a double junction tandem perovskite solar cell having the metal oxide layer claimed by claims 9 and 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7, 8, 16-19, 25, 27, 29, 31, 33, 37, 39, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHARI (US 2017/0271622 A1) in view of BAI (“Enhancing stability and efficiency of perovskite solar cells with crosslinkable silane-functionalized and doped fullerene”).
Regarding claims 1 and 81, CHAUDHARI teaches a double junction tandem perovskite solar cell comprising: 
a wide bandgap perovskite layer (perovskite layer 695 of FASnI2Br with bandgap 1.68eV, para. 41) disposed on said hole transport layer; 
a metal oxide layer disposed on said ion-doped fullerene layer, wherein said metal oxide layer is a metal oxide selected from the group consisting of SnO.sub.2-x (0<x<1), Al.sub.2O.sub.3-x (0<x<3), TiO.sub.2-x (0<x<1), ZnO.sub.1-x (0<x<1), Ga.sub.2O.sub.3-x (0<x<3), V.sub.2O.sub.5-x (0<x<5), and MoO.sub.3-x (0<x<3) (tin oxide layer 500); 
a narrow bandgap perovskite layer (perovskite layer 680 of MASnI3 with bandgap 1.3eV) disposed on said Y layer; 
an electron transport layer (Sn film 630) disposed on said narrow bandgap perovskite layer.

    PNG
    media_image1.png
    496
    531
    media_image1.png
    Greyscale

CHAUDHARI does not disclose expressly a transparent conductive substrate, a hole transport layer, an electrode or an ion-doped fullerene layer. However, CHAUDHARI describes that hole transport layers, electrodes and transparent conducting oxide may be added to the solar cell architecture to achieve desired results (para. 20).
BAI teaches an iodide-doped fullerene C60 layer that passivates the perovskite layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHAUDHARI and add an iodide-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHAUDHARI to add a hole transport layer, and electrode, and a transparent conducting oxide substrate because this is a simple combination of known elements to achieve desired and expected results.
The examiner also notes that the recited claims do not require direct contact between any layers.

Regarding claim 2, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said ion-doped fullerene layer is doped with an ion selected from the group consisting of iodine (I.sup.-), bromine (Br.sup.-), chlorine (Cl.sup.-), and fluorine (F.sup.-) (the C60 is doped with iodine).

Regarding claim 3, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 2, wherein said ion-doped fullerene layer is doped with iodine (I.sup.-) (the C60 is doped with iodine).

Regarding claim 5, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 4, wherein said fullerene is C.sub.60 (the fullerene is C60).

Regarding claim 7, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 6, wherein said ion-doped fullerene layer has a thickness of about 30 nm (the C60 layer taught by BAI is roughly 20 nm, and the examiner finds that this thickness is quite close to the recited “about 30 nm”, and is therefore prima facie obvious).

Regarding claim 8. The double junction tandem perovskite solar cell of claim 1, wherein said metal oxide is SnO.sub.2-x (0<x<1) (the SnO2 layer 600 is close to the range recited, and therefore prima facie obvious).

Regarding claim 16, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said wide bandgap perovskite layer has a bandgap of about 1.5 eV to about 2 eV (perovskite layer 695 with bandgap 1.68eV) and said narrow bandgap perovskite layer has a bandgap of about 1.0 eV to about 1.5 eV (perovskite layer 680 with bandgap 1.3eV).

Regarding claim 17, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 16, wherein 

Regarding claim 18, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 16, wherein said narrow bandgap perovskite layer has a bandgap of about 1.20 eV (the examiner finds that 1.3eV is close enough to the claimed value of 1.2eV and is prima facie obvious).

Regarding claim 19, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said narrow and said wide bandgap perovskite layer are different from each other, and comprise an organic-inorganic halide perovskite of the formula ABX.sub.3 wherein A comprises a cation selected from the group consisting of methylammonium (MA), tetramethylammonium, formamidinium (FA), cesium, rubidium, potassium, sodium, butylammonium, phenethylammonium, phenylammonium, guanidinium, and a combination thereof; B comprises a divalent metal selected from the group consisting of lead, tin, cadmium, germanium, zinc, nickel, platinum, palladium, mercury, titanium, silicon, and a combination thereof; and X is a halide selected from the group consisting of Cl, Br, F, I, and a combination thereof (narrow and wide band gap materials taught are MASnI3 and FASnI2Br, CHAUDHARI, para. 41).


Regarding claim 25, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said electron transport layer comprises a material selected from the group consisting of fullerene (C.sub.60), C.sub.70, C.sub.60 self-assembly molecules, phenyl-C.sub.61-butryric acid methyl ester (PCBM), indene C.sub.60 bis adduct (ICBA), TiO.sub.2, SnO.sub.2, ZnO, bathocuproine (BCP), and a combination thereof (the BAI references modifies CHAUDHARI and adds a C60 electron transport material).


Regarding claim 27, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, but does not disclose expressly that said hole transport layer comprises a material selected from the group consisting of poly(triaryl amine) (PTAA), poly(3-hexylthiophene) (P3HT), poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), NiO.sub.x, N4,N40-bis(4-(6-((3-ethyloxetan-3-yl)methoxy)hexyl)phenyl)-N4,N40-dipheny- l-biphenyl-4,40-diamine (TPD), 2,2',7,7'-Tetrakis[N,N-di(4-methoxyphenyl)amino]-9,9'-spirobifluorene (spiro-OMeTAD), CuSCN, and a combination thereof.
However, CHAUDHARI teaches that a hole transport layer may comprise spiro-OMeTAD (para. 20)., and the examiner finds it would have been obvious to skilled artisans to add a HTL of spiro-OMeTAD to the tandem solar cell for provide for efficient 

Regarding claim 29, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said conductive substrate is selected from the group consisting of Indium Tin Oxide (ITO), Aluminum Doped Zinc Oxide (AZO), and Fluorine doped Tin Oxide (FTO) (CHAUDHARI says ITO and FTO can be the transparent conductive layer, para. 20).

Regarding claim 31, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said electrode is selected from the group consisting of Ag, Au, Cu, Al, Cr, Bi, graphite, and a combination thereof (CHAUDHARI says that Ag and Au cam be the material of the top contact electrodes, para. 20).

Regarding claim 33, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said X layer and said Y layer are both absent (rejection of claim 1 assumes X and Y layers are absent).

Regarding claim 37, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 36, wherein said Y layer is absent (rejection of claim 1 assumes X and Y layers are absent).

Regarding claim 39, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 38, wherein said X layer is absent (rejection of claim 1 assumes X and Y layers are absent).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHARI (US 2017/0271622 A1) in view of BAI (“Enhancing stability and efficiency of perovskite solar cells with crosslinkable silane-functionalized and doped fullerene”) as applied to claim 1 above, and further in view of EPERON (“Perovskite-perovskite tandem photovoltaics with optimized bandgaps”).
Regarding claim 24, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, but does not disclose expressly that said narrow bandgap perovskite layer has a composition of Cs0.05MA0.45FA0.5Pb0.5Sn0.5I3 having a bandgap of about 1.23 eV and said wide bandgap perovskite layer has a composition of Cs0.2FA0.8PbI1.8Br1.2 having a bandgap of about 1.78 eV.
EPERON teaches perovskite materials for front and rear cells of a tandem perovskite solar cell of FA0.83Cs0.17Pb(IxBr1-x)3 and FA0.75Cs0.25Pb0.5Sn0.5I3 (pg. 861). EPERON also explains that the relative amounts of the various elements control the material’s band gap, and can be selected to achieve desired band gap values and control for sensitivity to other external effects such as air sensitivity and degradation.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721